UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DIANE RENEE BATT,                                     §
                               Plaintiff,             §
                                                      §
v.                                                    §       Case # 1:18-CV-92-DB
                                                      §
COMMISSIONER OF SOCIAL SECURITY,                      §       MEMORANDUM DECISION
                                                      §       AND ORDER
                               Defendant.             §

                                        INTRODUCTION

       Plaintiff Diane Renee Batt (“Plaintiff”) brings this action pursuant to the Social Security

Act (the “Act”) seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied her application for Disability Insurance Benefits (“DIB”) under Title

II of the Act, and her application for supplemental security income (“SSI”) under Title XVI of the

Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c),

and the parties consented to proceed before the undersigned, in accordance with a standing order

(see ECF. No. 10).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 7, 8. For the reasons set forth below, the Commissioner’s motion

(ECF No. 8) is GRANTED, and Plaintiff’s motion (ECF No. 7) is DENIED.

                                            BACKGROUND

       Plaintiff protectively filed for benefits under Titles II and XVI, on April 9, 2014. See ECF

No. 6, Transcript (Tr.) Tr. 60, 70. She alleges disability beginning December 2, 2013, due to “heart

attack, COPD, IBF, skin cancers, hypothyroid, arthritis, [and] high blood pressure.” Tr. 61, 71.

Plaintiff is insured for Title II, Social Security Disability benefits through September 30, 2016. Tr.

12. Plaintiff’s applications were initially denied on August 20, 2014, after which she requested a
hearing. Plaintiff’s hearing was held before Administrative Law Judge Melissa Lin Jones (the

“ALJ”) on October 13, 2016. Plaintiff appeared and testified at the hearing and was represented

by counsel. Tr. 10, 22-59. A vocational expert (“VE”), Robert A. Mosely, also testified at the

hearing. Tr.15. The ALJ issued a decision on December 5, 2016, finding that Plaintiff was not

disabled under sections 216(i) and 223(d) of the Act with respect to DIB, and not disabled under

sections 1614(a)(3)(A) of the Act with respect to SSI. Tr. 21. On November 20, 2017, the Appeals

Council denied Plaintiff’s request for further review. Tr. 1-6. The ALJ’s decision thus became the

“final decision” of the Commissioner subject to judicial review under 42 U.S.C. § 405(g).

       Plaintiff was 48 years old at the onset of her disability and turned 50 in March of 2015. Tr.

15. She completed schooling through the 12th grade. Tr. 159. The last job Plaintiff held was as a

tank cell operator for GM, making parts for radiators. Tr. 29-30. Plaintiff held this position from

late August 2013, to December 2. 2013 (Tr. 24), when she alleges she was terminated because she

was not working fast enough and failed to meet quotas (Tr. 29-31). Plaintiff had also performed

work cleaning houses, parks, and a construction site, and babysitting her grandchildren. Tr. 31-36.

At her October 13, 2016 hearing, Plaintiff testified that she became disabled on December 2, 2013.

Tr. 24. She also testified that based on a doctor’s recommendation, she purchased a cane for herself

in 2014. Tr. 36. She stated she experienced daily back, neck and leg pain (Tr. 37-38) and took

Tylenol or Motrin because she had a codeine allergy (Tr. 38-39, 51).

                                       LEGAL STANDARD

I.    District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C.



                                                 2
§ 405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis notwithstanding limitations for the

collective impairments. See id. § 404.1520(e)-(f).



                                                 3
       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                                           DISCUSSION

I.    The ALJ’s Decision

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above. At the

first step of the sequential evaluation, the ALJ determined Plaintiff had not engaged in substantial

gainful activity since December 2, 2013, her alleged disability onset date. Tr. 12. At step 2, the

ALJ found that Plaintiff’s coronary artery disease and degenerative disk disease were severe

impairments, but her COPD, melanoma, sleep apnea, hypothyroidism, diabetes, and hypertension

were not severe. Tr. 12-13. The ALJ further found that Plaintiff’s irritable bowel syndrome,

arthritis, and hernia were not medically determinable impairments. Tr. 13. At step 3, the ALJ found

that none of Plaintiff’s severe impairments met or medically equaled the severity of an impairment

listed at 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 13. Prior to proceeding to step four, the

ALJ formulated Plaintiff’s residual functional capacity (“RFC”), or the most she could still do

despite her impairments, 20 C.F.R. § 404.1545. The ALJ determined that Plaintiff had the RFC to




                                                 4
perform light work 1 as defined in 20 CFR §§ 404.1567(b) and 416.967(b), except “[she] can

occasionally climb stairs and ramps, but never ropes, ladders, or scaffolds and should avoid work

in extreme heat, extreme cold, or weather.” Tr. 13. Based on the RFC assessed, the ALJ determined

at step four that Plaintiff could perform her past relevant work as a small products assembler. Tr.

15. Then, based on the VE’s assessment and Plaintiff’s testimony at the hearing, as well as

Plaintiff’s age, education, and work experience, the ALJ made an alternative finding at step five

that there were other jobs existing in the national economy that Plaintiff could perform. Tr. 15-16.

Thus, the ALJ concluded that Plaintiff had not been under a disability since the application was

filed through the date of his decision. Tr. 15-16.

II.    Analysis

         Plaintiff argues the ALJ erred at step two because she did not consider Plaintiff’s non-

severe and/or not medically determinable impairments, and therefore, the ALJ’s RFC finding was

erroneous. See ECF No. 7-1 at 23-28. Specifically, Plaintiff complains that the ALJ “erroneously

impl[ied] her cardiac impairments were not problematic after she underwent stent placement on

April 3, 2014.” Id. at 26. Plaintiff also takes issue with the ALJ’s finding that her arthritis was not

medically determinable and with the ALJ’s failure to address Plaintiff’s alleged anxiety,

necrotizing myopathy, and obesity. Id. at 23-24. Plaintiff further argues that the RFC finding is

faulty because the ALJ did not consider Plaintiff’s use of a cane. Id. at 28. According to Plaintiff,

the ALJ's RFC determination “fail[ed] to draw a nexus between the RFC and the medical evidence




1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).

                                                            5
of record.” Id. at 28. Contrary to Plaintiff’s argument, however, the Court finds there is substantial

evidence in the record to support the ALJ’s RFC determination.

         A. The ALJ Appropriately Evaluated Plaintiff’s Cardiac Impairments.

         With respect to Plaintiff’s cardiac impairments, the record reflects largely unremarkable

objective findings. See e.g., Tr. 426, 885-86, 896, 883, 888-89. Plaintiff presented to the

emergency room on March 26, 2014, with complaints of chest pain. Tr. 706, 711. A stress test was

positive, and a physical examination was unremarkable with normal ranges of motion, normal

strength and normal sensation. Tr. 706, 708, 714, 716-18. The visit record also notes that Plaintiff

was mildly anxious. Tr. 718. The record further notes that Plaintiff was obese and was advised to

maintain a reduced calorie diet. Tr. 714. A stress test for complaints of chest pain performed on

March 27, 2014, revealed medium sized, moderate inferolateral ischemia, normal left ventricular

wall motion, and ejection fraction of 80 percent. Tr. 443-44, 45, 755-56. Following an

examination, Dr. Benjamin Rueda (“Dr. Rueda”) assessed acute coronary syndrome/unstable

angina with abnormal nuclear stress test with interlateral ischemia. 2 and transient left ventricular 3

cavity dilatation suspicious for more extensive ischemia. Tr. 730-32. Although Plaintiff often

reported to other doctors that she had a prior myocardial infarction or heart attack, there is nothing

in her records to indicate Plaintiff ever had a heart attack. Tr. 290-291, 916, 901. Ischemia is not

infarction.

         A cardiac catheterization on March 28, 2014, revealed normal left ventricular systolic

function with an ejection fraction of 75 to 80 percent, normal left ventricular diastolic dysfunction




2
  Ischemia means reduced blood supply from the coronary arteries. Cardiac ischemia alone can cause chest pain known
as angina. DALE DUBIN, MD, RAPID INTERPRETATION OF EKG’S 66 (6th ed. 2000) (“DUBIN”).
3
  The left ventricle is the thickest chamber of the heart, responsible for pumping blood to all parts of the body. Id. 261.


                                                            6
(sic), 4 and coronary atherosclerosis. Tr. 290-91, 458-60. On April 3, 2014, Plaintiff had a stent

placed in the mid-right coronary artery. Tr. 321-22, 462-64. A physical exam by Ashish Bhatia,

M.D. (“Dr. Bhatia”) on March 31, 2015, was unremarkable and an EKG taken during the visit was

normal. Tr. 484. It was noted that Plaintiff had stopped taking her prescribed beta blocker for

several weeks because her insurance did not cover it., and she was set up to wear an outpatient

Holter monitor 5 for 30 days. Tr. 484.

         On May 27, 2015, Plaintiff had a follow-up visit with Dr. Bhatia, during which she reported

a significant improvement in her palpitations after she was reinitiated on Metoprolol. Tr. 493. The

Holter monitor results were within normal limits. Id. Plaintiff denied chest pain, shortness of

breath, palpitations, lightheadedness or syncope. Id. A physical exam was unremarkable, and an

EKG showed normal sinus rhythm. Id. Plaintiff was instructed to continue taking Metopolol. Tr.

494. It was further noted that although Plaintiff complained of minor fatigue, the 30-day outpatient

Holter monitor showed that she was in normal sinus rhythm with no arrhythmias. 6 Tr. 494. A stress

test completed in March 2016 demonstrates that the left and right ventricles are normal. The EKG

was nondiagnostic for ischemia, and the left ventricular ejection fraction was 70 percent. Tr. 587.

Plaintiff also had no significant vascular/arterial insufficiency. Tr. 881.

         While Plaintiff asserts that her cardiac impairment limited her ability to perform work-

related activities beyond the RFC already found by the ALJ (see ECF No.7-1 at 22-25), she failed

4
  The report of the actual study (Tr. 291), versus the correspondence summarizing the study (Tr. 458), shows normal
ventricular function; thus, the Court assumes, in the absence of contrary medical evidence such as the presence of
heart failure, the notation in the correspondence stating “ventricular diastolic dysfunction” is a typographical error.
5
  A Holter monitor, also called an ambulatory electrocardiogram (“ECG”), is a battery-operated portable device that
measures and records the heart’s activity continuously. See https://www.heart.org/en/health-topics/heart-
attack/diagnosing-a-heart-attack/holter-monitor (last checked June 3, 2019).
6
  On a normal ECG, also referred to as an EKG, the heart rate is between 60-100 beats per minute. The rhythm is
regular (both P-P and R-R intervals). The P waves are normal in shape, upright, and appear before the QRS complex.
The QRS complex has normal morphology and its duration is less than 0.12 second. This is normal sinus rhythm. Any
deviation from the heart’s normal electrical rhythm is called an arrhythmia or sometimes also a dysrhythmia. 3 BRYAN
E. BLEDSOE, RICHARD A. CHERRY, AND ROBERT S. PORTER, PARAMEDIC CARE PRINCIPLES AND PRACTICES 75 (5th
ed. 2000).

                                                          7
to provide medical evidence in support of this argument. As discussed above, the objective

findings made by Dr. Rueda and Dr. Bhatia with respect to Plaintiff’s cardiac impairments were

largely unremarkable, and the ALJ’s RFC finding is consistent with those unremarkable findings.

Accordingly, there is substantial evidence in the record to support the ALJ’s assessment of

Plaintiff’s cardiac impairment, and the Court finds no error.

        B. The ALJ Appropriately Considered Plaintiff’s Non-Severe Impairments.

        Plaintiff first argues that even though the ALJ noted an MRI finding of advanced arthritis

in the lumbar spine, from L3-4 through L5-S1, the ALJ failed to explain her finding that Plaintiff’s

arthritis was not a medically determinable impairment. See ECF 7-1 at 24. Plaintiff had at least

two abdominal CT scans which noted arthritis of her lower lumbar spine particularly at L4-L5. Tr.

284, 958-59. An abdominal CT scan on February 12, 2014 noted “advanced degenerative changes

of the lumbar spine.” Tr. 284. She also had x-rays and MRI studies in June 2014, which noted

degenerative disc disease at L4-L5 and L5-S1. Tr 422. Another abdominal scan performed on

August 16, 2016 noted “advanced arthritis of the spine lower levels particularly at L3-L4 through

L5-S1 with developmental stenosis.” Tr. 958-59. The August 2016 scan showed arthritis, or more

appropriately osteoarthritis, 7 in the lower lumbar spine in the same location that other studies noted

degenerative disc disease. Tr. 958-59. A MRI study in May 2011 also noted arthritis in the same

level of the lumbar spine. Tr. 244. A contemporaneous study in April 2011 found that the changes

in this area were relative moderate. Tr. 247. In sum, nothing in the medical evidence of record

noted that Plaintiff was under separate limitations as a result of arthritis.




7
  Osteoarthritis is defined as a “noninflammatory degenerative joint disease occurring chiefly in older persons,
characterized by degeneration of the articular cartilage, hypertrophy of bone at the margins, and changes in the
synovial membrane . . . accompanied by pain . . . and stiffness.” DORLAND’S ILLUSTRATED MEDICAL DICTIONARY
1199 (28th ed. 1994)

                                                       8
        Plaintiff’s arthritis history notwithstanding, the Court finds the ALJ’s RFC assessment is

consistent with generally unremarkable objective medical findings of record including findings of

normal muscle strength, no muscle atrophy, and full ranges of joint motion. Tr. 269, 420, 426,

429-30, 480-81, 497, 632-33, 706, 708, 785, 822-23, 825-26, 833-34, 885-86, 888-89, 896, 903.

The RFC is also consistent with the opinion of consultative examiner Samuel Balderman, M.D.,

who examined Plaintiff in June 2014 and opined that Plaintiff had only moderate limitations in

lifting, carrying, climbing, pushing and pulling. Tr. 421. See Nelson v. Colvin, 12-CV-1810, 2014

WL 1342964, *12 (E.D.N.Y. March 31, 2014) (stating that an ALJ's finding that a plaintiff could

perform light work was supported by the doctor's opinion that the claimant had mild-to-moderate

limitations to her ability to sit, stand and walk (citing Lewis v. Colvin, 548 F. App’x 675, 678 (2d

Cir. 2013)).

        Furthermore, any error with respect to Plaintiff’s arthritis diagnosis was harmless, since

the ALJ already determined that Plaintiff had a severe lumbar spine impairment that limited her to

the performance of light work as a result. Tr. 12-13. Thus, Plaintiff failed to show how arthritis

resulted in any functional limitations beyond those already noted by the ALJ, and no physician

precluded or limited Plaintiff’s functional abilities due to arthritis.

        Plaintiff also contends that the ALJ’s failed to evaluate Plaintiff’s mental impairments,

obesity, or myopathy at any step of the sequential evaluation, and such failure when determining

Plaintiff’s RFC is not harmless error. See ECF No. 7-1 at 27. Plaintiff first argues that the ALJ

erred in not discussing her anxiety. Anxiety was not an alleged impairment (see Tr. 61, 71), and

the issue did not come up until Plaintiff’s hearing when Plaintiff’s counsel questioned her about

it. See Tr. 42. The hearing transcript contains the following testimony on the issue of Plaintiff’s

anxiety.



                                                   9
       Counsel: Okay. Do you – and you have been diagnosed you said, with some degree
       of anxiety. Is that right?

       Plaintiff: Yes.

       ***

       ALJ: Mr. Falk, is there a diagnosis of anxiety from an acceptable medical source in
       the medical evidence?

       Counsel (to Plaintiff): I’m not sure. I don’t think – you haven’t been treating with
       a psychologist or psychiatrist –

       Plaintiff: No.

       Counsel: -- have you?

       Plaintiff: No.

       Counsel (to ALJ): I guess not.

Tr, 42-43. Inexplicably, Plaintiff’s counsel now takes issue with the ALJ’s reliance on his client’s

testimony, as well as his own representation at the hearing, as an officer of the Court, regarding

the fact that Plaintiff had not been treated for anxiety. Tr. 43. Moreover, Plaintiff has the burden

of showing a medically determinable impairment. Bowen v. Yuckert, 482 U.S. 137, 146 (1987)

(“The Secretary . . . has express statutory authority to place the burden of showing a medically

determinable impairment on the claimant.”). In this case, there is no record of treatment or

medication for an alleged condition that counsel admitted was not in the medical evidence. The

record also reflects that on several occasions Plaintiff denied having anxiety. Tr. 219, 221, 223,

227, 251. Based on the foregoing, no further discussion on this subject is warranted.

       Plaintiff also argues the ALJ erred in failing to consider Plaintiff’s obesity at any step of

the sequential evaluation. See ECF No. 7-1 at 24. Courts in this Circuit have held that “there is no

obligation on an ALJ to single out a claimant's obesity for discussion in all cases.” See Ingianni v.

Comm’r of Soc. Sec., 2014 WL 1202624 (N.D.N.Y. March 14, 2014) (citing Cruz v. Barnhart, 04

CIV 9011, 2006 WL 1228581, at *9 (S.D.N.Y. May 8, 2006)); Mancuso v. Astrue, No. 1:06–CV–

                                                 10
930 (GLS), 2008 WL 656679, at *5–6 (N.D.N.Y. Mar. 6, 2008) (the ALJ did not err by failing to

specifically address whether plaintiff's obesity was a severe impairment), aff'd, 361 F. App’x 176,

178 (2d Cir. 2010). Furthermore, an ALJ may implicitly consider Plaintiff's obesity in the listing

and RFC analysis by relying on medical opinions which, although not specifically referencing

limitations due to obesity, make overall assessments of Plaintiff's limitation with clear awareness

of his or her weight. See, e.g., Drake v. Astrue, 443 F. App’x 653, 657 (2d Cir. 2011) (the ALJ

implicitly factored plaintiff's obesity into his RFC determination by relying on medical reports that

repeatedly noted plaintiff's obesity and provided an overall assessment of her work-related

limitations); Paulino v. Astrue, 08 Civ. 02813, 2010 WL 3001752, at *18–19 (S.D.N.Y. July 30,

2010) (although the ALJ failed to mention plaintiff's obesity when conducting step-three listing

analysis, he satisfactorily considered the effects of plaintiff's obesity by relying on evaluations by

doctors who accounted for the claimant's obesity (collecting cases)).

       In this case, Plaintiff never alleged that her weight had any impact on her ability to work.

Furthermore, the ALJ mentioned Plaintiff’s weight and/or body mass index (“BMI”) throughout

the record; thus, the ALJ was well aware of Plaintiff’s obesity. Tr. 497, 714, 886. Notably, no

physician opined that Plaintiff’s ability to work was limited by her weight. Plaintiff only speculates

that her weight impacted her ability to work. See ECF No. 7-1 at 24-25. However, Plaintiff’s

unsupported and conclusory assertions are not sufficient to establish a severe impairment. See

generally Britt v. Astrue, 486 Fed. App’x 161, 163 (2d Cir. 2012) (ALJ did not err in finding that

obesity was not a severe impairment where the claimant “did not furnish the ALJ with any medical

evidence showing how the [ ] alleged impairment[ ] limited his ability to work”); see also Mancuso

v. Astrue, 361 Fed. App’x. 176 (2d Cir. 2010) (no factual basis for thinking that Mancuso’s obesity




                                                 11
limited her ability to perform light work where medical reports referencing Mancuso’s weight

failed to identify limitations therefrom).

       Plaintiff also argues the ALJ failed to meaningfully discuss her diagnosis of necrotizing

myopathy. See ECF No. 7-1 at 25. Plaintiff points out that the ALJ mentioned the diagnosis of

necrotizing myopathy only in the context of Plaintiff’s spinal impairment and failed to consider it

as a separate condition or as an explanation for Plaintiff’s fatigue and weakness. Id. (citing Tr. 14,

898-907). On January 5, 2016, Plaintiff was examined by neurologist Tomas Holmlund, M.D.

(“Dr. Holmlund”). Tr. 901-05. Dr. Holmlund performed an EMG on January 20, 2016. Tr. 906-

07. The EMG on the left extremities was essentially normal. Tr. 907. The study report noted that,

taking into account the hypo-activation of the lower limb, which could be attributed to pain, poor

volitional effort or upper motor lesion, there was no electrodiagnostic evidence of a myopathy, left

cervical or lumbosacral radiculopathy. Tr 907.

       In December 2015, Plaintiff was seen by Roger Warren Rogers, D.O. (“Dr. Rogers”). Tr.

916-17. Dr. Rogers noted absence of notable limp or abnormality. Tr. 917. She was able to heel

walk and toe walk without difficulty; she was able to fully squat without difficulty; and she was

able to flex and extend to 25% with reported pain. Tr. 917. However, Dr. Rogers noted that

Plaintiff’s straight leg raises were negative. Id. Dr. Rogers also noted that Plaintiff gave “minimal

effort with manual muscle testing” even though various strengths were rated a 4/5. Tr. 917.

       Finally, Plaintiff’s claim that the RFC is faulty because the ALJ did not consider Plaintiff’s

alleged need for an assistive device is unavailing. See ECF. No. 7-1 at 28. While Plaintiff testified

that she purchased a cane for herself upon a doctor’s recommendation (Tr. 36), there is no record

that Plaintiff was ever prescribed an assistive device by any of her physicians. Although some of

the medical records indicate that Plaintiff used a cane to ambulate on some occasions (Tr. 782-83,



                                                 12
917), the medical record overall contains more assessments from physicians who observed

Plaintiff walking normally, without any cane or assistance. Tr. 272-73, 419, 426, 633, 774, 766,

785, 778, 792, 812, 823, 826, 829, 831, 833, 840, 883, 886, 896, 903. Further, Plaintiff was able

to drive, shop for groceries, prepare simple meals, take care of her personal hygiene, and perform

household chores, such as laundry. Tr. 39, 41, 49, 273, 903. Moreover, although she testified that

she had a history of falls (Tr. 36), the medical record contradicts this testimony. Tr. 770, 780, 785,

828-29, 917, 921. Therefore, there was substantial evidence before the ALJ indicating Plaintiff

could ambulate effectively, and the Court finds no error in the ALJ’s RFC finding. See Hernandez

v. Comm’r of Soc. Sec., No. 1:16-CV-07584 (ER) (SDA), 2018 WL 3300693, at *14 (S.D.N.Y.

Feb. 15, 2018), report and recommendation adopted sub nom. Hernandez v. Berryhill, No. 16 CIV.

7584 (ER) (SDA), 2018 WL 1581688 (S.D.N.Y. Mar. 28, 2018); see also Urbanak v. Berryhill,

No. 17 CIV. 5515 (CM) (HBP), 2018 WL 3750513, at *26 (S.D.N.Y. July 18, 2018), report and

recommendation adopted, No. 17 CIV. 5515 (CM) (HBP), 2018 WL 3745667 (S.D.N.Y. Aug. 7,

2018) (the ALJ properly found that Plaintiff’s statements as to the limiting effects of her symptoms,

including her alleged need for a cane to ambulate, were not wholly credible and that her list of

daily activities supported a light work RFC finding). Furthermore, even if the ALJ erred in not

including a cane requirement in the RFC finding, as explained above, such an error would be

harmless because Plaintiff bears the burden of proof that she is disabled under the Act. Bowen, 482

U.S. at 146.

       When the district court is “presented with the not uncommon situation of conflicting

medical evidence, . . . . [t]he trier of fact has the duty to resolve that conflict.” Richardson v.

Perales, 402 U.S. 389, 399 (1971); Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (“Although

the ALJ’s conclusion may not perfectly correspond with any of the opinions of medical sources



                                                 13
cited in his decision, he was entitled to weigh all of the evidence available to make an RFC finding

that was consistent with the record as a whole.”). In this case, the ALJ weighed the record as a

whole in formulating her RFC finding and provided good reasons supported by substantial

evidence for her conclusions.

                                             CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 13) is) is DENIED, the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 15) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                                14
